DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I and the species of the combination of the MMP1, DKK3 and CYBA genes and the species of methods that detect nucleic acids in the reply filed on 23 March 2022 is acknowledged.
Claim Status
3. 	Claims 1-6, 8-10, 18-19, 38-39, 41, 47-48, 82 and 126-129 are pending.
	Claims 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5, 8-10, 18-19, 38-39, 41, 47-48, 82 and 126-129 read on the elected invention and have been examined herein. The claims have been examined only to the extent that they read on methods that detect nucleic acids. Further, claims 1-5, 8-10, 18-19, 38-39, 41, 47-48, and 126-129 have been examined only to the extent that they read on the elected species of the combination of each of the MMP1, DKK3 and CYAB genes. The claims encompass the non-elected subject matter of methods that detect protein levels and methods that detect the additionally recited genes and non-elected combinations of genes. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
	Improper Markush Grouping Rejection
4. Claims 1-5, 8, 10, 18-19, 38-39, 41, 47-48, and 126-129 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the combinations of genes in Tables 1A-1B and are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with replication stress response (RSR) defective cancer. Accordingly, while the different genes are asserted to have the property of having an expression level indicative of RSR defective cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of having an expression level that is indicative of RSR defective cancer.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	This rejection may be obviated by amendment of claim 1 to recite “assaying the expression levels of at least the MMP1, DKK3 and CYBA genes.”
Claim Rejections - 35 USC § 112(b) - Indefinite
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 18-19, 38-39, 41, 47-48, 82 and 126-129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 8-10, 18-19, 38-39, 41, 47-48, and 126-129 are indefinite over the recitation of the genes in Tables 1A-1B. As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables 1A and 1B renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. 
Claims 1-5, 8-10, 18-19, 38-39, 41, 47-48, and 126-129 are indefinite because it is not clear as to whether the claims require that the patient is identified as having an RSR defective cancer based on the up-regulation or down-regulation of each of the 3 genes or based on the up-regulation or down-regulation of any one of the 3 gene assayed. It is further unclear as to whether the claims require that the patient is identified as having an RSR defective cancer and the patient is then administered one or more of the inhibitors. The dependent claims – e.g., claims 2 and 4, encompass methods wherein the cancer is not identified as RSR defective if the gene in Table 1A is not up-regulated or the gene in Table 1B is not down-regulated. To the extent that the claims encompass methods in which the patient is not identified as having a RSR defective cancer, it is unclear as to how the claims accomplish the objective set forth int the preamble of the claims of treating a RSR defective cancer in a patient.
Claim 82 is indefinite over the recitation of “and, for a subject whose RSRD score is greater than 0.04, and administering to the subject a therapeutically effective amount of a checkpoint inhibitor.” Because of the inclusion of a second “and” prior to administering, it is unclear as to whether the method is one in which the immune checkpoint inhibitor is administered only to subjects whose RSRD score is determined to be greater than 0.04 or if the method is one in which the immune checkpoint inhibitor is administered irregardless of the generated RSRD score.
Claim 82 is indefinite over the recitation of “RSRD.” This term is not clearly defined in the specification or claims. The acronym “RSRD” renders the claims indefinite because the acronym may have many different meanings in the art and it is unclear as to which particular meaning of “RSRD” is intended to be encompassed by the claims.
Claim 82 is also indefinite over the recitation of “RSRD score” and a RSRD score greater than 0.04. The specification discusses calculating an RSRD score based on RNA levels of the genes in Tables 1A and 1B. However, the specification does not provide a limiting definition as to what constitutes the RSRD score and how the RSRD score is calculated. For instance, the specification states “[0145] Expression signature score. Expression signature scores were computed based on correlation coefficient between the coefficients in the gene signature and corresponding expression level in a given sample (McGrail et al., 2017; van de Vijver et al., 2002), with higher values representing a stronger correlation.” However, this example does not limit the meaning of the RSRD score. The specification (para [0022] also states “In some aspects of the method, the RSRD score is generated by comparing the expression coefficients of the genes being analyzed to the expression coefficients listed in Tables 1A-B.”  However, it is unclear as to whether such a score requires the particular coefficients recited in Tables 1A or 1B, or if coefficients must be generated for each gene in each type of cancer studied or in each type of sample from each type of cancer. Without information as to how the RSRD score is calculated, the meaning of a score greater than 0.04 is without context. Accordingly, the metes and bounds of the claimed subject matter is not clear.

Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-5, 8-10, 18-19, 38-39, 41, 47-48, 82 and 126-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between gene expression levels and a defect in replication stress response. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Claim 1, and the claims that depend therefrom, require “identifying” a patient as having a RSR defective cancer. As broadly recited, the “identifying” step may be accomplished by critical thinking processes such that one mentally concludes that a patient has a RSR defective cancer based on gene expression levels. Thus, the “identifying” is an abstract idea / process.
These claims also require detecting up-regulation or down-regulation compared to a control expression level. Neither the specification nor the claims provide a limiting definition for comparing and the claims do not set forth what is encompassed by the comparing step. As broadly recited, the comparing step may also be accomplished by critical thinking processes and thereby is an abstract idea / process.
Claim 82 requires performing a step of “analyzing” the expression of genes. The claims do not require analyzing a sample from the subject for the expression level of genes. In the absence of a clear definition in the specification or the claims for "analyzing," the broadest reasonable interpretation of the analyzing step is that this step may be accomplished by reading information in a database or report to thereby ascertain the level of expression of the genes.  Such “analyzing” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
Claim 82 also recites “to generate a RSRD score.” The claim does not indicate how the RSRD score is generated and the specification does not provide a limiting definition for “to generate a RSRD score.” As broadly recited, the RSRD score may be generated by mentally calculating a RSRD score. Thereby, such generating is also an abstract idea.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, claim 1 and the claims that depend therefrom recite an administering step. However, for the reasons discussed in paragraph 5 above, the administering step is conditional and only occurs in those subjects that are identified as having a RSR defective cancer. In those instances in which the patient is not identified as having an RSR defective cancer, the final administering step need not occur and thereby in this embodiment encompassed by the claims, the claims do not recite a practical application that integrates the judicial exceptions.  Also, in claim 1, the patient is identified as having a RSR defective cancer based on either an up-regulation or down-regulation of the gene expression level of any of the genes. Thereby, the claim does not recite a practical application of the judicial exception since the patient is identified and treated in the same manner if there is either an increase or decrease in the level of expression.
Claim 82 recites a conditional administering step such that the immune checkpoint inhibitor is only administered if the RSRD score is greater than 0.04. The claim appears to encompass methods in which the RSRD score is not greater than 0.04. In such situations, the administering step need not occur. 
Additionally, if the administering step is performed on all subjects (regardless of the RSRD score), then the administering step would not be a practical application of the judicial exceptions. Rather, the administering step would be an ‘apply it’ limitation – i.e., instructions to the practioner to treat any subject with cancer in a conventional manner with any immune checkpoint inhibitor. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claim as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. To the extent that the administering step is conditional, claim 82 does not require performing any specific, non-conventional transformative active process steps. Claim 1 and the claims that depend therefrom encompass performing any assay that detects gene expression levels, or performing the art-conventional assays recited in claim 10. Methods of detecting and quantifying gene expression levels, including the methods recited in claim 10, were well-known, routine and conventional in the prior art. This finding is supported by the teachings in the specification. For example, at para [0088], the specification states:
[0088] Expression levels of the genes can be detected using any suitable means known in the art. For example, detection of gene expression can be accomplished by detecting nucleic acid molecules (such as RNA) using nucleic acid amplification methods (such as RT-PCR, droplet-based RT amplification, exon capture of RNA sequence library, next generation RNA sequencing), array analysis (such as microarray analysis), or hybridization methods (such as ribonuclease protection assay, bead-based assays, or Nanostring™.). Detection of gene expression can also be accomplished using assays that detect the proteins encoded by the genes, including immunoassays (such as ELISA, Western blot, RIA assay, or protein arrays).

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Further, MPEP 2106.05(a) states that ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984. 
Herein, general instructions to treat any cancer patient with the conventional treatment of an immune checkpoint inhibitor (irregardless of the RSRD score) or the use of a generic computer to generate an RSRD score would not qualify as ‘significantly more.’
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(a) – Written Description
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 82 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
For claims drawn to a genus, MPEP § 2163 states that “(t)he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” 
MPEP § 2163 goes on to state that “(a)n adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).”
Herein, the claims are directed to methods that detect the expression of “genes associated with a defect in replication stress response (RSR). Therefore, practicing the claimed method requires possession of the genus of such "genes associated with a defect in replication stress response.” 
The claim does not define the genes associated with a defect in RSR in terms of their complete structure of any other relevant identifying characteristics. 
 The specification discloses a limited number of genes whose expression level is modified in cancer cells that are defective in their replication stress response. In particular, the specification teaches the genes in Table 1A whose expression level is increased in replication stress response defective cancer and the genes in Table 1B whose expression is decreased in replication stress response defective cancer. 
Claim 82 encompasses a potentially vast number of genes whose expression is increased or decreased in any type of sample from a human subject or any non-human subject having any type of cancer that has the characteristic of having a defective replication stress response.
The specification does not disclose any common structure shared by the recited genus of genes. Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of genes and a defect in replication stress response. 
It is acknowledged that the specification teaches the general methodology for assaying for gene expression. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. 
In Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Herein, there is no record or description which would demonstrate conception of a representative number of genes within the broadly claimed genus of genes that are associated with a defect in replication stress response in cancer. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of genes which are not described in the specification. 


Claim Rejections - 35 USC § 112 - Enablement
8. Claims 1-5, 8-10, 18-19, 38-39, 41, 47-48, 82 and 126-129 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
Claims 1-5, 8-10, 18-19, 38-39, 41, 47-48, and 126-129 are drawn to methods comprising assaying for the expression level of MMP1, DKK3 and CYBA in any sample from a cancer patient; identifying the patient as having a replication stress response (RSR) defective cancer if the expression of these genes are either up-regulated or down-regulated compared to any control expression level; and administering a MEK/ERK inhibitor or an immune checkpoint inhibitor to the patient if they are identified as having a RSR defective cancer.
Claim 82 is drawn to a method that comprises analyzing the expression of any genes associated with a defect in replication stress response (wherein the expression is in any sample from a subject) to generate a RSRD score, and for subjects having an RSRD score greater than 0.04, administering an immune checkpoint inhibitor to the subject. 
A. The specification is not enabling for methods that determine either up-regulation or down-regulation of the MMP1, DKK3 and CYBA genes in any sample from a subject having cancer as indicative of an RSR defective cancer and particularly an RSR defective cancer that should be treated with / will be responsive to a MEK/ERK inhibitor or an immune checkpoint inhibitor
The specification teaches assaying for mRNA levels in RSR defective cell models that display cancer stem cell characteristics (Example 2). 712 genes were identified that were up-regulated (see Table 1A) or down-regulated (see Table 1B) in the RSR defective cell models as compared to control cells. The specification states “Genes that were differentially expressed in all four model lines were then defined as the RSR defect signature (FIG. 1G, Tables 1A-B).”
Regarding the elected genes, the MMP1 gene was up-regulated with a coefficient of 6.019471, the DKK3 was up-regulated with a coefficient of 5.224194, and the CYBA gene was down-regulated with a coefficient of -6.16047.
The specification teaches calculating a RSR defect score based on the expression of each of the genes in Tables 1A and 1B. The specification does not appear to clearly teach how the RSR defect score is calculated. The specification does state “[0145] Expression signature score. Expression signature scores were computed based on correlation coefficient between the coefficients in the gene signature and corresponding expression level in a given sample (McGrail et al., 2017; van de Vijver et al., 2002), with higher values representing a stronger correlation.”
The specification further teaches that MEK/ERK inhibitors deplete cancer stem cell populations (Example 4). It is stated that “these results indicate that inhibition of MEK/ERK can specifically target the RSR defect phenotype and offer a therapeutic target for CSCs.”
In Example 6, it is shown that the RSRD gene signature panel (i.e., the panel of each of the genes in Tables 1A and 1B) is predictive of response of cancer cells to the immune checkpoint PD1 inhibitors of nivolumab and pembrolizumab.
However, the specification does not teach that the combination of these 3 genes can be used alone to identify a patient whose cancer is RSR defective and who will be responsive to, and thereby who should be administered, a MEK/ERK inhibitor and/or an immune checkpoint inhibitor. It has also not been shown that a decrease in the level of MMP1 and DKK3 RNA and an increase in the level of CYBA RNA are correlated with RSR defective cancer, as is encompassed by claim 1.
Further, all information provided in the specification relies on calculating a RSR defect score. However, insufficient guidance is provided as to how this score is calculated – for the 3 genes alone or for the combination of each of the genes in Tables 1A and 1B. The specification states “In some aspects of the method, the RSRD score is generated by comparing the expression coefficients of the genes being analyzed to the expression coefficients listed in Tables 1A-B.”  It is unclear as to whether such a score requires the particular coefficients recited in Tables 1A or 1B, or if coefficients must be generated for each gene in each type of cancer studied or in each type of sample from each type of cancer.
B. Claim 82 is inclusive of methods wherein any sample from a cancer patient is analyzed for the gene expression levels.  Claim 1, and the claims that depend therefrom, recite “sample of the cancer from said patient.” The claims do not require a sample of tumor cells or tumor tissue. The claims appear to include other types of samples in view of the teachings in the specification:
[0079] The term "sample" as used herein includes any biological specimen obtained from a patient. Samples include, without limitation, whole blood, plasma, serum, red blood cells, white blood cells (e.g., peripheral blood mononuclear cells), ductal lavage fluid, nipple aspirate, lymph (e.g., disseminated tumor cells of the lymph node), bone marrow aspirate, saliva, urine, stool (i.e., feces), sputum, bronchial lavage fluid, tears, fine needle aspirate (e.g., harvested by fine needle aspiration that is directed to a target, such as a tumor, or is random sampling of normal cells, such as periareolar), any other bodily fluid, a tissue sample (e.g., tumor tissue) such as a biopsy of a tumor (e.g., needle biopsy) or a lymph node (e.g., sentinel lymph node biopsy), and cellular extracts thereof.

However, all information provided in the specification was obtained by analyzing cancer tissue / cancer cells from the patients having cancer. Thereby, the claims encompass determining expression levels in such diverse samples as plasma/serum, urine, skin tissue, brain tissue, ascites fluid, etc. 
It is unpredictable as to what other types of body fluids and tissues may be monitored for expression of MP1, DKK3 and CYBA genes in order to determine if a patient’s cancer is RSR defective. Modification of gene expression most frequently occurs in only a subset of cells that are directly involved in a disease or phenotype. The levels of particular mRNAs are well known to vary significantly between different cell, tissue and fluid types. Given that gene expression is often cell-type or tissue-type specific and that changes in gene expression patterns associated with a disease, such as cancer, are often variable between the particular tissue types that are affected by the disease, the identity of particular genes whose expression is increased or decreased is expected to be different for different cell, tissue and body fluid types. Moreover, there is no evidence of record to establish that levels of cell-free MMP1, DKK3 and CYBA are indicative of a RSR defective cancer in a patient. 
The teachings of Hanke et al. (Clinical Chemistry. 2007. 53: 2070-2077) support the unpredictability in the art of extrapolating gene expression results from one sample type to another. Hanke et al studied RNA expression levels in urine samples. Hanke reports that “Our experiments indicate that RNA tumor markers derived from gene expression analysis of cells or tumor material (e.g., hTERT, UPK1A, HTATIP2) cannot be transferred unconditionally to RT-qPCR–based analysis of whole urine. Based on our data, one major reason is the presence of cell-free RNA in significant amounts. When GAPDH is used for normalization, the high concentrations of cell-free GAPDH RNA, in addition to the well-known overexpression of GAPDH RNA in tumor tissue, mask the diagnostic power of cellular markers, as demonstrated here for uPA/GAPDH (AUC 0.359; see Fig. 3B)” (see p. 2076, col.. 2).  Hanke also teaches that “RT-qPCR array–based screening experiments (data not shown) using whole urine and the subsequent evaluation of putative tumor markers revealed the ratio of ETS2:uPA to be a suitable marker for the detection of bladder cancer” (p. 2076, col. 2). The authors conclude that “(t)he experimental data of our study population indicate a higher ETS2 RNA concentration compared with uPA in the case of bladder cancer, resulting in an increased ETS2:uPA RNA ratio “ (p. 2076, col. 2). Thus, the teachings of Hanke support the unpredictability in the art of extrapolating the findings regarding RNA levels in tumor samples to other sample types, such as urine samples. 
The teachings of Palmer (BMC Genomics. 2006. 7:115) also support the unpredictability of extrapolating gene expression results from one sample type to another. Palmer states that “Blood is a complex tissue, containing a variety of cell types – including T-cells, B-cells, monocytes, NK cells, and granulocytes, each of which can be further subdivided. The relative proportion of each of these cell types can vary greatly between individuals and with states of health and disease, and in response to stimuli.” Further, it is stated that while many gene expression studies “have been successful in identifying gene expression patterns that differentiate control and disease groups, their interpretation is often confounded by variation in relative proportions of the cell populations that make up whole blood.” using microarray analysis, Palmer found that gene expression patterns varied between peripheral B-cells, T-cells, CD4+ T-cells, CD8+ T-cells, and granulocytes. Thus, the findings of Palmer indicate that gene expression patterns vary between cell types and that the findings observed in one cell type cannot be predictably extrapolated to all other cell types. 
Further, Min et al (BMC Genomics. 2010. 11:96) teaches that “(p)eripheral blood contains a variety of cell types including erythrocytes, granulocytes, lymphocytes, monocytes, natural killer cells and platelets. In PBMCs, several cell types including neutrophils, basophils, eosinophils, platelets, reticulocytes and erythrocytes are depleted. Because each of the contributing cell types expresses a unique gene expression signature relating to its function, the relative proportions of the cell types affect the gene expression profile. In addition, the relative proportions of the cell types can change rapidly following disease-related or inflammatory responses. Clearly, this variability may confound the interpretation of gene expression differences between control and disease groups” (p. 96). Min studied gene expression patterns using microarray analysis of different blood cell types. Min reports that there was significantly variability in gene expression patterns between cell type and that the number of expressed genes as well the gene expression measurements differ significantly between different RNA isolation techniques (see abstract and p.105-106).
The unpredictability in the art of extrapolating the results obtained with protein levels from one sample type to another is supported by the teachings of Joubert et al (U.S. 20090226905). Joubert et al teaches that proteins that were increased or decreased in expression levels in colon tissue were not also increased or decreased in plasma and vice versa for colorectal cancer. It is stated that:

	“No Protein Previously Found to be Regulated in Tissue was Found to be Regulated in Plasma 
[0107] In Example 1 based on the analysis of differentially expression of proteins between tumour- and normal tissues, we identified 22 different regulated proteins. Despite the fact that some of these 22 proteins have been already seen in plasma, none of them was found to be regulated in plasma. 
[0108] The fact that we identified two different sets of regulated proteins, one marker set for CRC tissue samples and one marker set for plasma samples might indicate that the picture corresponding to the metabolism characteristic of cancer cells in tissue is not directly transferred into the blood stream. It could be due to the role of filter of the plasma membrane of the tissue cell and/or the high dilution rate into the blood that the 2D gel approach could not compensate. At least, in our study in tissue, we identified serum albumin as a regulated protein. This protein has been removed from the plasma (see experimental procedure above) and consequently could not be seen in plasma samples we investigated.”
C. The present claims also include assaying for an increase or decrease in protein levels of the MMP1, DKK3 and CYBA genes, whereas all information provided in the specification is limited to a change in mRNA levels. There is no evidence of record to show that an increase or decrease in MMP1, DKK3 and CYBA proteins is correlated with RSR defective cancer. 
The unpredictability in the art of extrapolating the findings obtained with mRNA to protein is supported by the teachings of Tuttle et al (PLoS ONE. Jan 2014. 9: e87325). Tuttle detected hPL / CSH mRNA overexpression in breast cancer, but the mRNA was not translated into protein and no hPL / CSH protein was detectable in primary breast canceror breast cancer cell lines  (p. 2, col. 1). It is stated that “This raises a cautionary note for previous studies that rely exclusively on gene expression without confirmation at protein levels” (p. 2, col. 1).  It is further stated that “Previous investigators may have been misled, as we were, by the presence of CSH mRNA in their samples, as well s the use of non-validated antibodies” (p. 6, col. 2). 	
The unpredictability in the art is supported by the teachings of Haynes et al (Electrophoresis. 1998. 19: 1862-1871). Haynes studied more than 80 proteins relatively homogeneous in half-life and expression level, and found no strong correlation between protein and mRNA transcript levels. For some genes, equivalent mRNA levels translated into protein abundances that varied more than 50 fold. Haynes concluded that the protein levels cannot be accurately predicted from the level of the mRNA transcript (page 1863, col. 1 and Figure 1). Similarly, the teachings of Gokmen-Polar (Cancer Research. 2001. 61: 1375-1381) are illustrative of the fact that mRNA and protein levels are not necessarily correlative. Gokmen-Polar states that “Quantitative reverse transcription-PCR analysis revealed that PKC mRNA levels do not directly correlate with PKC protein levels, indicating that PKC isoenzyme expression is likely regulated at the post-transcriptional/translation level” (see abstract). Gokmen-Polar demonstrates in Figures 6 and 7 that there is not an increase in mRNA levels for any of the isoenzymes, while the protein levels for each isoenzyme are significantly increased (see Figures 4 and 5).  	
Similarly, the teachings of Chen et al (Molecular & Cellular Proteomics. 2002. 1: 304-313) are illustrative of the fact that mRNA and protein levels are not necessarily correlative. Chen reported that “it is not possible to predict overall protein expression levels based on average mRNA abundance in lung cancer samples” (p. 311, col. 2 to p. 312, col. 1). Even for those proteins which did show a correlation with mRNA levels, there was substantial variation between individual isoforms. See, e.g., p. 311 wherein it is stated that “The majority of the protein isoforms, however, did not correlated with mRNA levels, and thus their expression is regulated by other mechanisms.” See also, p. 309, col. 2 wherein it is stated that “In addition to differences in the relationship between mRNA levels and protein expression among isoforms, some genes with very comparable mRNA levels showed a 24-fold difference in their protein expression. Genes with comparable protein expression levels also showed up to a 28-fold variance in their mRNA levels.”  
Vogel et al (Nature Review Genet. March 2012. 13(4): 227-232) teaches that “Current data demonstrate a substantial role for regulatory processes occurring after mRNA is made — that is, post-transcriptional, translational and protein degradation regulation — in controlling steady-state protein abundances” (see abstract). It is reported that, at steady state, mRNA abundance is not predictive of protein abundance about 60% of the time (p. 228).
D.  Regarding claim 82, this claim is drawn to methods that detect the expression of “genes associated with a defect in replication stress response (RSR). The claim does not define the genes associated with a defect in RSR in terms of their complete structure of any other relevant identifying characteristics. 
 As discussed above, the specification discloses a limited number of genes whose expression level is modified in cancer cells that are defective in their replication stress response. In particular, the specification teaches the genes in Table 1A whose expression level is increased in replication stress response defective cancer and the genes in Table 1B whose expression is decreased in replication stress response defective cancer. 
Claim 82 encompasses a potentially significantly large genes whose expression is increased or decreased in any type of sample from a human subject or any non-human subject having any type of cancer that has the characteristic of having a defective replication stress response.
The specification does not disclose any common structure shared by the recited genus of genes. Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of genes and a defect in replication stress response. 
   	The art of determining an association between gene expression levels and the occurrence of a phenotype, such as a RSR defective cancer, is highly unpredictable.  Gene expression may be influenced by a number of factors, in addition to disease itself, and these factors must be considered prior to drawing any conclusions regarding an association between gene expression patterns and prognostic factors such as response to treatment with an immune checkpoint inhibitor. One cannot reasonably predict which of the enormous number of different genes expressed in patients who have cancer will have a differential level of expression that is indicative of an RSR defective cancer, and particularly one that should be treated with an immune checkpoint inhibitor. 
Extensive experimentation would be required to practice the broadly claimed invention given the high level of unpredictability in the art and the significant breadth of the claims.  For example, the experimentation would require searching for additional genes to determine if their level of RNA or protein in one type of cancer that is RSR defective were increased or decreased and then determining if such genes were also correlated with the response of RSR defective primary cancers to treatment with a MEK/ERK inhibitor or an immune checkpoint inhibitor. The experimentation would also require determining if the 3 elected genes alone have an increased or decreased RNA expression level in a representative number of different types of cancer cells that are RSR defective such that the RNA level of these genes alone could be used to identify any cancer patient that has a RSR defective cancer and who should thereby be treated with a MEK/ERK inhibitor or an immune checkpoint inhibitor. Upon identifying such RNAs, the experimentation would then require determining if the protein levels encoded by the RNAs were also upregulated or downregulated in a representative number of different cancer types; and also determining if the upregulation and downregulation of RNA and/or protein occurs in a representative number of different sample types of cancers that are RSR defective. The results of performing such experimentation are unpredictable and thereby the extensive experimentation is undue.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. "[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2    1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir.1999). 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

	Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 18-19, 38-39, 41, 47-48, 82 and 126-129 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al (Nature Communications. Feb 2014. 5: 3361, p. 1-11), as evidenced by the specification at para [0143].
	Peng et al teaches methods comprising assaying a cancer cell sample from a cancer patient for the expression level of genes that hybridize to probes present on the Human HT-12 v4 Expression BeadChip (e.g. p. 9 col. 2, p. 7, col. 2 and Figure 3). The Human HT-12 v4 Expression BeadChip includes probes that hybridize to and detect the expression level of the MMP1, DKK3 and CYBA genes. This finding is evidenced by the teachings in the instant specification at e.g. para [00143] since the Human HT-12 v4 Expression BeadChip was also used therein to determine the expression level of the genes in Tables 1A and 1B, including the MMP1, DKK3 and CYBA genes. Thus, it is inherent to the method of Peng et al that the method is one that comprises assaying a cancer cell sample from a cancer patient to determine the expression level of each of the MMP1, DKK3 and CYBA genes. Note that the instant specification is cited only to establish what is inherent to the teachings of Peng. 
Regarding steps (b) and (c) in claim 1, these steps are conditional and only occur if it is determined that the expression levels of the genes are up-regulated or down-regulated. In the method of Peng, the level of expression of the MMP1, DKK3 and CYBA genes is not reported as being up-regulated or down-regulated. Since the MMP1, DKK3 and CYBA genes are not reported to all be up-regulated or down-regulated, there is no requirement for the identifying and administering steps to be performed. Thereby, Peng anticipates the claimed method because Peng teaches step (a) of claim 1 (i.e., the embodiment of the present claims that does not require that conditional steps (b) and (c) are performed).
Note also that the preamble of the claims herein is a statement of purpose and intended result and does not result in a manipulative difference in the method steps of the claims. See MPEP 2111.02 II. Accordingly, the process steps are able to stand alone and the preamble limitation is not considered to materially distinguish the claimed method over the prior art of Peng.
Regarding claim 8, Peng teaches that the cancer is a breast or ovarian cancer (e.g. p. 7, col. 2 and Figures 3 and 5). 
Regarding claim 10, Ping teaches that expression levels are analyzed by microarray analysis (e.g. p. 9, col. 2).
Regarding claims 18 and 19, Peng compares gene expression levels in the breast cancer samples to “normal breast-like” samples. Thereby, Peng is considered to teach comparing the gene expression level in the sample from the cancer patient to that in a non-cancerous tissue or cell sample. Further, the control expression level is defined as part of the step of identifying the patient as having a RSR defective cancer. Since this step is conditional and need not occur, the identity of the control sample does not materially distinguish the claimed method over that of Peng. This is in contrast to a method that requires performing a clear step of comparing the gene expression levels in the sample from the cancer patient to a control expression level. 
Regarding claims 38, 39, 41, 47, 48,  and 126-128, these claims further define the therapy that is administered to the subject identified as having the RSR defective cancer. Since the identifying and administrating steps are conditional and do not occur when each of the genes are determined to be up-regulated or down-regulated, the further characterization of the therapy does not distinguish the embodiment of the claimed method which requires only step (a) over the method of Peng.
Regarding claim 82, this claim requires only analyzing the expression of genes associated with a defect in replication stress response. The MMP1, DKK3 and CYBA genes inherently meet the criteria of being genes associated with a defect in a replication stress response. Claim 82 recites “analyzing the expression…to generate a RSRD score.” The claim does not require a separate step of calculating a RSRD score and does not provide a limiting definition of an RSRD score. Since Peng analyzes the expression of the MMP1, DKK3 and CYBA genes (as discussed above), the analyzing step in Peng also necessarily generates a RSRD score. Regarding the administering step of claim 82, this step is conditional and need not occur if the RSRD score is not greater than 0.04. Since Peng does not report a RSRD / expression score greater than 0.04 for the analyzed MMP1, DKK3 and CYBA genes, in this embodiment encompassed by present claim 82 there is no requirement to administer an immune checkpoint inhibitor to treat the patient. 
10. Claim(s) 1-5, 8-10, 18-19, 38-39, 41, 47-48, 82 and 126-129 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiery et al (U.S. 20140236495).
	Thiery teaches methods comprising assaying a cancer cell sample from a cancer patient for the expression level of the MMP1, DKK3 and CYBA genes (see, e.g. para [0065] and [0088-0089] and Gene Lists 1,  2 and 3). Regarding steps (b) and (c) in claim 1, these steps are conditional and only occur if it is determined that the expression levels of the genes are up-regulated or down-regulated. In the method of Thiery, it is not determined that the expression levels of the MMP1, DKK3 and CYBA genes are up-regulated or down-regulated. Since the MMP1, DKK3 and CYBA genes are not reported to all be up-regulated or down-regulated, there is no requirement for the identifying and administering steps to be performed. Thereby, Thiery anticipates the claimed method because Thiery teaches step (a) of claim 1 (i.e., the embodiment of the present claims that does not require that conditional steps (b) and (c) are performed).
Note also that the preamble of the claims herein is a statement of purpose and intended result and does not result in a manipulative difference in the method steps of the claims. See MPEP 2111.02 II. Accordingly, the process steps are able to stand alone and the preamble limitation is not considered to materially distinguish the claimed method over the prior art of Thiery.
Regarding claim 8, Thiery teaches that the cancer is any type of cancer, and particularly may be an ovarian cancer, breast cancer or bladder cancer (e.g. para [0086]).
Regarding claim 10, Thiery teaches that expression levels are analyzed by microarray analysis (e.g. para [0065]).
Regarding claims 18 and 19, the control expression level is defined as part of the step of identifying the patient as having a RSR defective cancer. Since this step is conditional and need not occur, the identity of the control sample does not materially distinguish the claimed method over that of Thiery. This is in contrast to a method that requires performing a clear step of comparing the gene expression levels in the sample from the cancer patient to a control expression level. 
Regarding claims 38, 39, 41, 47, 48,  and 126-128, these claims further define the therapy that is administered to the subject identified as having the RSR defective cancer. Since the identifying and administrating steps are conditional and do not occur when each of the genes are determined to be up-regulated or down-regulated, the further characterization of the therapy does not distinguish the embodiment of the claimed method which requires only step (a) over the method of Theiry.
Regarding claim 82, this claim requires only analyzing the expression of genes associated with a defect in replication stress response. The MMP1, DKK3 and CYBA genes inherently meet the criteria of being genes associated with a defect in a replication stress response. Claim 82 recites “analyzing the expression…to generate a RSRD score.” The claim does not require a separate step of calculating a RSRD score and does not provide a limiting definition of an RSRD score. Since Theiry analyzes the expression of the MMP1, DKK3 and CYBA genes, the analyzing step in Theiry also necessarily generates a RSRD score. Regarding the administering step of claim 82, this step is conditional and need not occur if the RSRD score is not greater than 0.04. Since Thiery does not report a RSRD / expression score greater than 0.04 for the analyzed MMP1, DKK3 and CYBA genes, in this embodiment encompassed by present claim 82 there is no requirement to administer an immune checkpoint inhibitor to treat the patient.  
11. Claim(s) 82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (Molecular and Cell Biology. October 2014, Abstract 354; cited in the IDS). 
Lin et al teaches the analysis of gene expression levels in cancer cells that are replication stress response (RSR) defective. It is stated that “To gain insight into breast tumorigenesis from this aspect, RSR-intact cells were given oncogenic stress by exogenous expression of cyclin E, a major oncogene in breast cancer. Once the cells encounter oncogenic-stress-induced DNA damage, several key RSR genes, such as ataxia telanglectasia and Rad3-related (ATR) are suppressed in order to allow DNA damage to escape senescence.” Further, ALDH1 expression levels are increased. It is further stated that the EGR/MEK1 signaling pathway was identified as a key pathway that permits RSR defective cells to escape from senescence and evade apoptosis and acquire tumor-initiating properties. It is also stated that these results provide a key pathway for breast cancer target therapy and prevention. Thus, Lin teaches analyzing the expression of genes associated with a defect in replication stress response in a sample from a subject who has cancer. Claim 82 recites “analyzing the expression…to generate a RSRD score.” The claim does not require a separate step of calculating a RSRD score and does not provide a limiting definition of an RSRD score. Since Lin analyzes the expression of RSR genes, the analyzing step in Lin also necessarily generates a RSRD score. Regarding the administering step of claim 82, this step is conditional and need not occur if the RSRD score is not greater than 0.04. Since Lin does not report a RSRD / expression score greater than 0.04 for the analyzed RSR  genes, in this embodiment encompassed by present claim 82 there is no requirement to administer an immune checkpoint inhibitor to treat the patient.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634